Name: Commission Regulation (EC) NoÃ 1114/2005 of 14 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 15.7.2005 EN Official Journal of the European Union L 184/13 COMMISSION REGULATION (EC) No 1114/2005 of 14 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 14 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 55,0 096 43,7 999 49,4 0707 00 05 052 77,8 999 77,8 0709 90 70 052 75,3 999 75,3 0805 50 10 388 67,3 524 71,9 528 54,5 999 64,6 0808 10 80 388 80,8 400 86,7 404 59,2 508 66,3 512 83,1 528 57,6 720 73,3 804 87,9 999 74,4 0808 20 50 388 85,5 512 43,1 528 67,3 800 31,4 804 99,5 999 65,4 0809 10 00 052 154,8 999 154,8 0809 20 95 052 284,4 400 310,6 999 297,5 0809 30 10, 0809 30 90 052 85,0 999 85,0 0809 40 05 528 109,1 624 111,7 999 110,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.